           Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 1 of 9



     HATTIS & LUKACS                                  BURSOR & FISHER, P.A.
 1   Daniel M. Hattis (SBN 232141)                    Yitzchak Kopel (Pro Hac Vice)
     Paul Karl Lukacs (SBN 197007)                    888 Seventh Avenue, Third Floor
 2   400 108th Ave NE, Ste 500                        New York, NY 10019
     Bellevue, WA 98004                               Telephone: (646) 837-7150
 3   Telephone: (425) 233-8650                        Facsimile: (212) 989-9163
     Facsimile: (425) 412-7171                        Email: ykopel@bursor.com
 4   Email: dan@hattislaw.com
            pkl@hattislaw.com                         Attorneys for Plaintiffs and
 5                                                    the Putative Class
     BURSOR & FISHER, P.A.
 6   L. Timothy Fisher (SBN 191626)                   LEWIS BRISBOIS BISGAARD
     Joel D. Smith (SBN 244902)                       & SMITH LLP
 7   1990 North California Boulevard, Suite 940       Eric Y. Kizirian (SBN 210584)
     Walnut Creek, CA 94596                           Joshua S. Hodas (SBN 250802)
 8   Telephone: (925) 300-4455                        Leo A. Bautista (SBN 149889)
     Facsimile: (925) 407-2700                        Daniel C. DeCarlo (SBN 160307)
 9   Email: ltfisher@bursor.com                       633 West 5th Street, Suite 4000
             jsmith@bursor.com                        Los Angeles, California 90071
10                                                    Telephone: (213) 250-1800
                                                      Facsimile: (213) 250-7900
11                                                    Email: eric.kzirian@lewisbrisbois.com
                                                             josh.hodas@lewisbrisbois.com
12                                                           leo.bautista@lewisbrisbois.com
                                                             dan.decarlo@lewisbrisbois.com
13
                                                      Attorneys for Defendant
14

15                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17    NICHOLAS MALONE, CHRIS AYERS,               Case No. 5:20-cv-03584-NC
      JAMES BACKUS, BRIAN CONWAY,
18    DAVID EATON, STEVEN GRAVEL,                 SUPPLEMENTAL BRIEFING RE:
      JAMES RAAYMAKERS, and TOD
19    WEITZEL, on behalf of themselves and all    MOTION FOR PRELIMINARY
      others similarly situated,                  APPROVAL
20
                                   Plaintiffs,    Judge: Hon. Nathaniel Cousins
21
      v.
22
      WESTERN DIGITAL CORPORATION,
23
                                   Defendant.
24

25

26

27

28
      SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL
      CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 2 of 9




 1          Plaintiffs Nicholas Malone, Chris Ayers, James Backus, Brian Conway, David Eaton,
 2   Steven Gravel, James Raaymakers, and Tod Weitzel (“Plaintiffs”), and Defendant Western Digital
 3   Corporation (“Defendant”) (collectively, the “Parties”) submit this supplemental briefing in
 4   response to the Court’s Order “identif[ying] several deficiencies and questions for the parties.”
 5   ECF No. 58 (the “Order”). Below, the parties address each of the Court’s concerns in paragraphs
 6   bearing numbers corresponding to the numbered paragraphs from the Court’s Order:
 7          1. Notice.
 8           The Court’s Order notes Plaintiffs’ Preliminary Approval Motion asserts that class notice
 9   will be provided “via a media and Internet notice program, including banner ads on internet sites
10   targeting the Settlement Class Members.” Order ¶ 1. However, the Order states that the settlement
11   agreement contains “no mention of a media and Internet notice program.” Id. Thus, the Order
12   requests an explanation for this purported inconsistency.
13          The parties respectfully submit that there is no inconsistency. The settlement agreement
14   explicitly contemplates a media notice plan to be formulated by the Settlement Administrator.
15   Section 4.1 of the Agreement states that “Class notice and claims administration will be provided
16   by JND Legal Administration with a media plan designed to achieve no less than seventy (70)
17   percent reach. Direct notice will be provided to Settlement Class Members for whom Defendant
18   has contact information.” In other words, the Agreement contemplates that the media plan
19   proposed by JND would target unidentified class members, and direct notice would be sent to
20   identified class members.
21          This is further referenced in Section 4.4, which states that “Class Notice shall be provided
22   as set forth in the Media Plan; media delivery of Class Notice shall be completed within thirty (30)
23   days after the Preliminary Approval Date.” The “Media Plan” is also defined in Section 1.15 as
24   “the Settlement Administrator’s plan to disseminate Class Notice to Settlement Class Members.
25   The Media Plan will be designed to reach no fewer than seventy (70) percent of Settlement Class
26   Members.” Thus, the Agreement expressly contemplates the use of JND’s proposed media plan,
27

28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                        1
     CASE NO. 5:20-CV-03584-NC
            Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 3 of 9




 1   including banner ads on internet sites, attached as Exhibit B to the Declaration of Gina M.
 2   Intrepido-Bowden Regarding Notice And Claims Administration (ECF No. 53-11).
 3            This two-pronged proposal for class notice is important because the majority of class
 4   members did not purchase their hard drives directly from Defendant, and the parties do not have
 5   direct contact information for these class members. Thus, JND developed a proposed media plan
 6   calculated to reach at least an estimated 70% of Settlement Class Members. This approach is
 7   well-accepted and complies with the N.D. Cal. Procedural Guidance for Class Action Settlements,
 8   which recommends the “use of social media to provide notice to class members” and “hiring a
 9   marketing specialist.”
10            2. Cy Pres.
11            The Court’s Order “require[d] further information regarding the circumstances of
12   Defendant’s donations [of three hard drives to Public Counsel], why Defendant donated hard
13   drives, and why this does not present concerns of collusion.” Order ¶ 2.
14            There is no cause for concern about collusion.
15            Since at least 2010, Defendant has offered product donations through its website1 to non-
16   profit organizations throughout the United States. Up until approximately 2020, Defendant would
17   respond to hundreds of inquiries per year for product donations from various non-profit
18   organizations across the country. Public Counsel was just one among the many non-profit
19   organizations over the past 10-plus years making such a request, which is why donations were
20   provided to them consisting of just three hard drives in three separate years, as follows:
21
         Fiscal Year                     Product Provided                 Approx. Retail Value
22
         FY2020                          2TB My Cloud                     $60
23
         FY2019                          1TB My Passport                  $140
24
         FY2017                          1TB My Passport Ultra            $100
25

26

27
     1
28       See, e.g., https://www.westerndigital.com/company/corporate-sustainability/philanthropy.

     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                       2
     CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 4 of 9




 1          Public Counsel was not singled out in any way in this process—they were treated just like
 2   all of the (hundreds) of other non-profit organizations who requested and received product
 3   donations from Defendant over the past 10-plus years.
 4          These donations, whose total estimated retail value is a mere $300, do not rise to the level
 5   of a “significant prior affiliation” between Defendant and Public Counsel that would present
 6   evidence of collusion or a conflict of interest. AMERICAN LAW INSTITUTE, PRINCIPLES OF THE LAW
 7   OF AGGREGATE LITIGATION § 3.07; see also Lane v. Facebook, Inc., 696 F.3d 811, 821 (9th Cir.
 8   2012) (“We find no substance in Objectors' claim that the presence of a Facebook employee on
 9   DTF's board of directors categorically precludes DTF from serving as the [cy pres recipient].”).
10   The parties respectfully submit that Public Counsel is a worthy cy pres recipient because it is a
11   non-profit legal services provider with a consumer group that directly addresses the types of
12   consumer claims at issue in this case on behalf of consumers, and therefore “bears a substantial
13   nexus to the interests of the class members.” Lane, 696 F.3d at 821.
14          Finally, to the extent the Court determines that Public Counsel is ineligible to be the cy pres
15   recipient in this case, the Parties request that the Court provide them with an opportunity to jointly
16   propose a different recipient rather than denying preliminary approval on that grounds.
17          3. Attorneys’ Fees.
18          The Court’s Order requested supplemental briefing as to attorneys’ fees, stating that “it is
19   unclear why counsel requests that the Court consider the overall value of the settlement instead of
20   solely the monetary value of the common fund.” Order ¶ 3. The reason is straight-forward: “[t]he
21   Ninth Circuit has established that district courts should ‘take into account the present nonmonetary
22   benefit bestowed upon plaintiffs’ class’ in determining the appropriateness of a fee award.”
23   Pappas v. Naked Juice Co of Glendora, Inc., 2014 WL 12382279, at *10 (C.D. Cal. Jan. 2, 2014)
24   (quoting Loring v. City of Scottsdale, Ariz., 721 F.2d 274, 275 (9th Cir. 1983)); see also Mills v.
25   Electric Auto-Lite Co., 396 U.S. 375, 392-93 (1970) (concluding that attorneys’ fees may be
26   awarded when the litigation has conferred a substantial benefit on the class even where a suit “has
27

28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                        3
     CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 5 of 9




 1   not yet produced, and may never produce, a monetary recovery” under the “common fund”
 2   doctrine).
 3          This principle was reinforced by the Ninth’s Circuit’s decision in Vizcaino v. Microsoft
 4   Corp., 290 F.3d 1043, 1049 (9th Cir. 2002), where a fee award exceeding 25% of the settlement
 5   fund was upheld because the Ninth Circuit considered that “counsel’s performance generated
 6   benefits beyond the case settlement fund.” For this reason, Courts within this District have taken
 7   into account the value of affirmative injunctive relief when considering the reasonableness of a fee
 8   request. See Pappas, 2014 WL 12382279, at *10-11 (“Here, the Settlement imposes affirmative
 9   injunctive relief on the Defendant whose cost will be approximately $1.4 million. Accordingly, the
10   total settlement can be valued at $10.4 million because the injunctive relief is designed to increase
11   the possibility that consumers will make informed decisions about the purchase of Defendant’s
12   products that are at issue based on reliable information from, and practices by, Defendant.
13   Based on this analysis, the fee request here bears the indicia of reasonableness.”).
14          Plaintiffs respectfully assert that it is appropriate for the Court to take into account the value
15   of the injunctive relief secured for the Class because it is readily calculable. Defendant sells a
16   similar hard drive called the “WD Red Plus,” which not only utilizes CMR technology, but
17   discloses the same. Kopel Decl. ¶ 6 (ECF No. 53-1). They sell for $4 or $7 more than the Subject
18   Products, depending on the size of the hard drive ($4 more for the 2TB and 3TB models, $7 more
19   for the 4TB and 6TB products). Id. Using these price premiums, Plaintiffs can properly multiply
20   this premium across the number of units Defendant is estimated to sell over the next four years, and
21   this estimate is based on sales data produced by Defendant in discovery. Kopel Decl. ¶¶ 7-8.
22   Accordingly, just as in Pappas, “consumers will make informed decisions about the purchase of
23   Defendant’s products that are at issue based on reliable information from, and practices by,
24   Defendant.” Pappas, 2014 WL 12382279, at *10; see also Kopel Decl. ¶ 9 (“The injunctive relief
25   provides value to Settlement Class Members because it alleviates problems the identified in Second
26   Amended Complaint. Specifically, it clearly and conspicuously discloses the use of SMR
27   technology in the Subject Products to ensure no consumers are deceived again, as Plaintiffs allege
28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                         4
     CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 6 of 9




 1   that they were.”). Plaintiffs respectfully submit this is the precise scenario whereby it is
 2   appropriate for the Court to take into account the value of injunctive relief—Plaintiffs do not seek
 3   to “circumvent” the Ninth Circuit’s 25% benchmark.2
 4          Finally, from a policy perspective, it is notable that failing to take nonmonetary relief into
 5   account in assessing the value of the fund for purposes of calculating attorneys’ fees could harm
 6   consumers in future class actions. Such a holding could signify to class action attorneys that courts
 7   do not value the benefit that nonmonetary relief provides to class members such that attorneys need
 8   not fight for its inclusion in class action settlements. Here, the nonmonetary relief provided by the
 9   settlement is important in that it completely addresses the issue complained of in Plaintiffs’
10   allegations and ensures that no consumers will be confused as to the technology in, and capabilities
11   of, the hard drives they are purchasing. It is therefore not only prudent to take the value of this
12   nonmonetary relief into account, there is precedent for doing so under Ninth Circuit authority. See,
13   e.g., Vizcaino, 290 F.3d at 1049; Bedolla v. Allen, 736 F. App’x 614, 616 (9th Cir. 2018) (“[T]he
14   district court made express findings about the value of the nonmonetary relief … That valuation
15   (between $6.4 million and $10.7 million), considered along with the monetary relief, supports the
16   district court’s finding that attorney’s fees of 27 percent of the settlement fund were warranted
17   based on the results obtained.”); Farrell v. Bank of America Corp., N.A., 827 F. App’x 628, 631
18   (9th Cir. 2020) (“While it can be difficult to value nonmonetary relief, we have no trouble finding
19   that the value here exceeds the $29.1 million assigned to it by the parties.”).
20

21

22
     2
23     The Court need not determine the final amount of attorneys’ fees at the preliminary approval
     stage because the settlement is worthy of preliminary approval regardless of the amount of fees
24   ultimately awarded. Indeed, the Court need not “determine attorney’s fees at the preliminary
     approval stage” and Class Counsel will “fully address the reasonableness of their requested fee
25   award in their forthcoming Motion for Attorneys’ Fees, Costs, and Incentive Awards.” Hilsley v.
     Ocean Spray Cranberries, Inc., 2020 WL 520616, at *7 (S.D. Cal. Jan. 31, 2020). Moreover, the
26   Court could also opt to calculate attorneys’ fees using the lodestar method at that time. Kumar v.
     Salov N. Am. Corp., 2017 WL 2902898, at *7 (N.D. Cal. July 7, 2017), aff’d, 737 F. App’x 341
27   (9th Cir. 2018) (“The Court analyzes an attorneys’ fee request based on either the ‘lodestar’
     method or a percentage of the total benefit made available to the settlement class, including costs,
28   fees, and injunctive relief.”).

     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                          5
     CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 7 of 9




 1          4. JND Legal Administration.
 2          The Court’s Order requested an explanation as to how the parties “arrived at JND’s
 3   estimated cost and provide a breakdown of JND’s costs.” Order ¶ 4. Given the estimated number
 4   of class members entitled to partake in the settlement, the parties believe that the settlement is
 5   extremely well-funded. Accordingly, in selecting a notice plan, the parties chose the most robust
 6   of the proposals to ensure notice would reach as many class members as possible. That way, more
 7   class members can be compensated instead of leftover funds being distributed to the cy pres
 8   recipient. The parties agreed on JND after soliciting bids and media plans for class notice from no
 9   less than four total well-respected claims administrators. Additionally, pursuant to the Court’s
10   request, the parties are submitting herewith a breakdown of JND’s costs, attached hereto as Exhibit
11   A.
12

13
     Dated: July 20, 2021                          BURSOR & FISHER, P.A.
14
                                                   By:     /s/ Yitzchak Kopel
15                                                            Yitzchak Kopel
16                                                 Yitzchak Kopel (Pro Hac Vice)
                                                   888 Seventh Avenue, Third Floor
17                                                 New York, NY 10019
                                                   Telephone: (646) 837-7150
18                                                 Facsimile: (212) 989-9163
                                                   Email: ykopel@bursor.com
19
                                                   BURSOR & FISHER, P.A.
20                                                 L. Timothy Fisher (SBN 191626)
                                                   Joel D. Smith (SBN 244902)
21                                                 1990 North California Boulevard, Suite 940
                                                   Walnut Creek, CA 94596
22                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
23                                                 Email: ltfisher@bursor.com
                                                           jsmith@bursor.com
24
                                                   HATTIS & LUKACS
25                                                 Daniel M. Hattis (SBN 232141)
                                                   Paul Karl Lukacs (SBN 197007)
26                                                 400 108th Ave NE, Ste 500
                                                   Bellevue, WA 98004
27                                                 Telephone: (425) 233-8650
                                                   Facsimile: (425) 412-7171
28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                       6
     CASE NO. 5:20-CV-03584-NC
         Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 8 of 9




 1                                       Email: dan@hattislaw.com
                                                pkl@hattislaw.com
 2
                                         Attorneys for Plaintiffs and
 3                                       the Putative Class

 4
     Dated: July 20, 2021                LEWIS BRISBOIS BISGAARD
 5                                       & SMITH LLP

 6                                       By: /s/ Eric Y. Kizirian

 7                                       Eric Y. Kizirian (SBN 210584)
                                         Joshua S. Hodas (SBN 250802)
 8                                       Leo A. Bautista (SBN 149889)
                                         Daniel C. DeCarlo (SBN 160307)
 9                                       633 West 5th Street, Suite 4000
                                         Los Angeles, California 90071
10                                       Telephone: (213) 250-1800
                                         Facsimile: (213) 250-7900
11                                       Email: eric.kzirian@lewisbrisbois.com
                                                josh.hodas@lewisbrisbois.com
12                                              leo.bautista@lewisbrisbois.com
                                                dan.decarlo@lewisbrisbois.com
13
                                         Attorneys for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                              7
     CASE NO. 5:20-CV-03584-NC
          Case 5:20-cv-03584-NC Document 60 Filed 07/20/21 Page 9 of 9




 1                                   SIGNATURE CERTIFICATION

 2          Pursuant to Civil L.R. 5-1(i)(3) of the Electronic Case Filing Administrative Policies and

 3   Procedures Manual, I hereby certify that the content of this document is acceptable to counsel for

 4   Defendant, and that I have obtained authorization to affix their electronic signature to this

 5   document.

 6

 7                                                  By:    /s/ Yitzchak Kopel
 8                                                             Yitzchak Kopel

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SUPPLEMENTAL BRIEFING RE: PRELIMINARY APPROVAL                                                       8
     CASE NO. 5:20-CV-03584-NC
